Citation Nr: 0005005	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder dislocation.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 9, 1974 to June 
17, 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran had a preexisting right shoulder dislocation, 
as shown by findings 
on his entrance examination.

2.  The veteran's right should disorder is not shown by 
competent medical evidence to have worsened during his period 
of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a right shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  See 38 U.S.C.A. § 1110.  Pursuant to the 
theory of presumption of soundness, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of entrance in 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1113.

In cases involving aggravation of a preexisting disability, 
competent evidence that the disability was aggravated by 
service is required in order to well ground the claim.  See 
Caluza v. Brown, 78 F.3d 604 (Fed. Cir. 1996).  In addition, 
as with all claims for service connection, the nexus 
requirement also applies.  That is, in cases of claimed in 
service aggravation, there must be competent medical evidence 
of a nexus between a current disorder and the inservice 
aggravation of that disorder.  Id.  

In this case there is no medical evidence that the veteran's 
disorder was aggravated by service.  His entrance examination 
in March 1974 noted the veteran's surgery for a right should 
separation that had occurred one-month prior.  He underwent 
an orthopedic examination at that time and his shoulder 
injury and surgery was not considered disabling.  The veteran 
was discharged from the service by a Medical Board finding 
that he was physically unfit for service due to his diagnoses 
of status post right acromioclavicular separation and status 
post right open reduction internal fixation secondary to the 
acromioclavicular separation.  The Medical Board further 
found that the veteran was enlisted in error and that the 
disorder was not aggravated by service.

At the veteran's personal hearing at the Regional Office, the 
veteran indicated that he had been hospitalized at a VA 
facility in 1988 for removal of the screw from the right 
shoulder and that he had recently sought VA outpatient 
treatment for his shoulder.  The RO requested the medical 
records pertaining to the veteran's reported 1988 
hospitalization but no records were received.  VA medical 
records from 1998 show the veteran's treatment for substance 
abuse, but do not show any treatment for residuals of a right 
shoulder injury.  

After a careful review of the evidence, it is the decision of 
the Board that the veteran's claim must be denied as not well 
grounded.  First, there is no evidence that the veteran has 
been diagnosed with a current right shoulder disability.  The 
last medical record pertaining to the veteran's shoulder is 
the June 1974 Medical Board.  Further, even if the veteran 
does indeed have residuals of a right shoulder injury at this 
time, there is no evidence that the veteran's right shoulder 
injury worsened during service.  Specifically, the Medical 
Board found that the veteran was enlisted in error and that 
the injury was not aggravated by service.  Further, there is 
no post service medical evidence that finds that the 
veteran's shoulder injury was aggravated by service.  

The veteran himself has testified that his right shoulder 
injury was aggravated by his period of active service.  
However, the Board notes that where the determinative issue 
is one of medical diagnosis or causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the records does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of right shoulder disorder, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App.  379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right shoulder disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

